Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or suggest a frame apparatus comprising an annular display frame and a spacer apparatus comprising an annular spacer frame having top and bottom edges, an inner surface that defines a central opening, an outer surface opposite the inner surface, and a hanger element and further comprising a first locking protuberance extending from the outer surface; a first gripping tab protruding from the top edge of the annular spacer frame; and a first pair of slots extending from the top edge of the annular spacer frame towards the bottom edge, wherein the first locking protuberance and the first gripping tab located between the first pair of slots; and wherein the spacer apparatus is detachably coupled to the annular display frame due to engagement between the first locking protuberance and the annular display frame.
Regarding claim 6, the prior art of record does not teach or suggest a frame apparatus comprising an annular display frame and a spacer apparatus and further comprising a first locking tab located along the first sidewall of the spacer frame and a second locking tab located along the second sidewall of the spacer frame, the first locking tab defined between a first pair of slots that are formed into the first sidewall of the annular spacer frame and the second locking tab defined between a second pair of slots that are formed into the second sidewall of the annular spacer frame, the first and second pair of slots are formed so that the first and second locking tabs are configured to flex relative to a remainder of the first and second sidewalls, respectively.
Regarding claim 16, the prior art of record does not teach or suggest a frame apparatus comprising an annular display frame and a spacer apparatus and further comprising a first locking tab extending from the outer surface along the first side of the annular spacer frame and a first gripping tab extending from the top edge along the first side of the annular spacer frame in a direction away from the bottom edge of the annular spacer frame, the first locking tab and the first gripping tab at least partially overlapping along the first side of the annular spacer frame, a second locking tab extending from the outer surface along the second side of annular spacer frame and a second gripping tab extending from the top edge along the second side of the annular spacer frame in a direction away from the bottom edge of the annular spacer frame, the second locking tab and the second gripping tab at least partially overlapping along the second side of the annular spacer frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631